OPINION — AG — QUESTION(1): "IS THE OKLAHOMA STATE BOARD OF PHARMACY AUTHORIZED BY A 1961 ACT, EFFECTIVE MAY 22, 1961 * * * ENTITLED 'AN ACT RELATING TO PHARMACY AND PHARMACIST, * * * WHICH NOW APPEARS AS 59 O.S. 1961 353.1-353.27 [59-353.1] — [59-353.27], TO ADOPT AND ENFORCE RULES AND REGULATIONS RELATING TO THE STORAGE OF DRUGS IN LICENSED' NURSING HOMES 'IN OKLAHOMA AND TO THE MANNER IN WHICH SAID DRUGS SHALL BE ADMINISTERED TO THE PATIENTS BEING CARED FOR IN SAID NURSING HOMES?" — NEGATIVE; QUESTION(2): "ARE THE MEMBERS OF THE OKLAHOMA STATE BOARD OF PHARMACY AND ITS EXECUTIVE SECRETARY AND TWO INSPECTORS AUTHORIZED BY LAW TO ENTER INTO AND INSPECT LICENSED 'NURSING HOMES' IN OKLAHOMA, AND SAID INSPECTORS TO CONFISCATE ALL DRUGS, ETC., FOUND THEREBY 'TO HAVE BEEN SOLD, VENDED, GIVEN AWAY, COMPOUNDED, DISPENSED OR MANUFACTURED CONTRARY TO THE PROVISIONS' OF SAID PHARMACY ACT?" — AFFIRMATIVE CITE: 59 O.S. 1961 353.7 [59-353.7] (FRED HANSEN)